DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-9, and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,642,101 B2 in view of Chen, Wanshi (WO 2011/017464 A1).  Claims 1-20 disclose a method and a UE for determining and distributing power to transmit antennas according to a path los of each of the two transmit antennas.  Claims 1-20 do not disclose distributing power to transmit antennas according to a single path loss.  Luo discloses distributing power among antennas according to an average path loss (109th paragraph.  According to the 70th paragraph of the specification, the single path loss is the average path loss).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-2, 4-9, and 11-20 of the pending application to use a single path loss, as suggested by Chen, to distribute power equally among antennas.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-9, and 11-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin et al (US 2010/0246705 A1) in view of Chen, Wanshi (WO 2011/017464 A1).
Regarding claims 1, 8, and 15, Shin discloses a method for user equipment operations, the method comprising: 
determining, at a user equipment (UE) having at least two transmit antennas (24th paragraph and Fig. 3, antenna module 318 of WTRU may include one or more antennas), a transmit power level for the at least two transmit antennas on a per transmission layer or a per transmission codeword (17th paragraph, WTRU may set the transmit power of each transport block or layer.  Herein, the transport block is the codewode and the layer is the antenna and 37th paragraph, transmit power for k codeword, equation 2) basis as a sum of transmit powers for the at least two transmit antennas (59th paragraph, the total power is determined according to equation 4 or equation 5, the total transmit power is then distributed equally between the two codewords.  Wherein, total transmit power is equal to a distribution factor multiplies power level of codeword 1 plus a distribution factor multiplies power level of codeword 2, where 0<=c<=1 and 0<=d<=1 and c+d=1.  Therefore, the power level of per codeword plus the power level of per codeword 2 equal to the sum of the total power level assuming c=d.);
distributing, by the UE, the sum of transmit powers over the at least two transmit antennas across transmission layers or transmission codewords (59th paragraph, total transmit power is distributed equally between two codewords) according to a path loss of each of the at least two transmit antennas (59th paragraph, power distribution takes into account of path loss between antennas); and
setting, by the UE, a power amplifier output level for each of the at least two transmit antennas in accordance with a respective transmit power level (Fig. 4, transmission at set power level 415 for each antenna).
Shin does not disclose distributing power to transmit antennas according to a single path loss.  Luo discloses distributing power among antennas according to an average path loss (109th paragraph.  According to the 70th paragraph of the specification, the single path loss is the average path loss).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a single path loss, in Shin’s system, as suggested by Chen, to distribute power equally among antennas.

Regarding claims 2, 9, and 16, Shin discloses that wherein the transmit power is determined for each channel transmitted on the at least two transmit antennas (Fig. 4, transmission at set power level 415 for each antenna). 
Regarding claims 4, 11, and 17, Shin discloses that wherein determining the transmit power level as a sum of transmit powers for the at least two transmit antennas comprises: determining the sum of transmit powers for the at least two transmit antennas (59th paragraph, total transmit power).

Regarding claims 5, 12, and 18, Shin discloses that wherein the sum of transmit powers is distributing equally over the at least two transmit antennas (59th and 60th paragraphs, total power is distributed to codewords then further equally distributed between layers or antennas).

Regarding claims 6, 13, and 19, Shin discloses that wherein the determining the transmit power level for the at least two transmit antennas comprises determining the transmit power level for the at least two transmit antennas in accordance with a transmission format of transmissions made over the at least two transmit antennas (42nd, 56th and 57th paragraphs, total transmit power takes into account of modulation and coding scheme of PUSCH).

Regarding claims 7 and 14, Shin discloses that wherein the transmit power level is determined using an offset that is used only for single input, multiple output transmission mode (26th and 28th paragraphs, using an offset from SU-MIMO).

	Regarding claim 20, Shin discloses that distributing power for PUSCH transmission (59th paragraph).  Shin does not disclose that wherein the sum of transmit powers is distributed for a PUCCH transmission or SRS transmission.  Chen discloses distributing power for PUCCH transmission (Fig. 20).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include distributing power for PUCCH transmission in Shin’s system, as suggested by Chen, to transmit control information.


Response to Arguments
Applicant's arguments filed October 25, 2022 have been fully considered but they are not persuasive. 
Applicant argues in page 6 that Luo does not disclose single path loss does not play in any role of power distribution.  Examiner respectfully disagrees.  Shin discloses distributing, by the UE, the sum of transmit powers over the at least two transmit antennas across transmission layers or transmission codewords (59th paragraph, total transmit power is distributed equally between two codewords) according to a path loss of each of the at least two transmit antennas (59th paragraph, power distribution takes into account of path loss between antennas).  Shin does not disclose using a single path loss.  Luo discloses Luo discloses distributing power among antennas according to an average path loss (109th paragraph.  According to the 70th paragraph of the specification, the single path loss is the average path loss).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a single path loss, in Shin’s system, as suggested by Chen, to distribute power equally among antennas.
Luo is relied to show merely a single path loss in power calculation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472